DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 49-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the spacing" on line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the spacing" on line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 51, and 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris et al. (D678,734).  Please see Figures below for Examiner added reference labels to Harris et al.  
With regards to claims 1 and 6, Harris et al. disclose the same invention including a knife (1) having a handle (2), a blade (3), the blade having a tip (4), a side (5), and a cutting edge (6), the side having a portion proximate the cutting edge (7), the proximate side portion having first and second/series of adjacent corrugations extending between the handle and the tip (8), the spacing between the first and second corrugations progressively decreasing toward the blade tip (d clearly decreases towards the tip), each of the corrugations having an inclined surface (9) with an edge (10), the edge of the inclined surface of first/each corrugation extending outwardly beyond the inclined surface of the second/an adjacent one of the corrugations forming a lengthwise ridge along the first/each corrugation (11), and such that food as it is sliced by the edge moves across the inclined surface of the first corrugation and over the ridge so at to release a vacuum formed between the food and the inclined surface of the second corrugation/an adjacent one of the corrugations reducing sticking of food to the side of the blade (Figs. 1 and 2).
With regards to claims 51 and 52, Harris et al. disclose the ridge/each of the ridges is linear (11).  
.  

    PNG
    media_image1.png
    501
    594
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    435
    363
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    287
    962
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, 7, 8, 10, 49, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (D678,734) in view of Gerber, Jr. (4,495,698).  Please see Figures above for Examiner added reference labels to Harris et al.  With regards to claims 2, 3, 7, and 8, Harris et al. disclose the invention including a portion remote from the cutting edge (12), the blade has a top edge (13), the portion (12) is situated between the proximate portion (7) and the top edge (13), a portion of the blade side above the corrugations proximate the top edge (12)

Gerber, Jr. teaches it is old and well known in the art of knife blades to incorporate a portion that is concave (22 above 35, column 3 line 35).  Gerber, Jr. teaches it is old and well known in the art of blades to incorporate a concave portion of a side proximate the top edge (Fig. 2) and also teaches a portion of one side of the blade being concave in relation to another portion of the same side (Figure 4).  It would have been obvious to have made the portion of the blade side above the corrugations proximate the top edge a concave surface.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Harris et al. with the concave portions, as taught by Gerber, Jr., because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
With regards to claims 5 and 10, Harris et al. disclose the invention including the blade having an opposite side (Fig. 4). 
However, with regards to claims 5 and 10, Harris et al. fail to disclose the opposite side is slightly concave.
Hirai (D643,256) provides evidence it is old and well known in the art of knife blades to have an asymmetric blade where one side of the blade has features that the opposite side of the blade does not (Figs. 2 and 3).
.
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (D678,734) in view of Hirai (D643,256).  With regards to claims 4 and 9, Harris et al. disclose the invention including the blade having an opposite side (Fig. 4).
However, with regards to claims 5 and 10, Harris et al. fail to disclose the opposite side is substantially flat.
Hirai teaches it is old and well known in the art of knife blades to incorporate the opposite side is substantially flat (Fig. 3) while the other side of the blade incorporate features (Fig. 2) making the blade asymmetrical. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Harris et al. with the substantially flat opposite side, as taught by Hirai, because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Response to Arguments
Applicant's arguments filed 10-16-2020 have been fully considered but they are not persuasive.  Harris et al. does teach corrugation spacing that decrease toward the blade tip.  The corrugation spacing may widen again after the decrease but that does not disqualify Harris et al. from reading on the limitation as written.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
15 March 2021
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724